Order entered April 12, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00421-CV

                         IN RE CAR SAVER, INC., AND
                JOHN GREGORY BURNETTE, INDIVIDUALLY, Relators

                       Original Proceeding from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-00801

                                             ORDER
                           Before Justices Myers, Whitehill, and Nowell

       Before the Court are relators’ petition for writ of mandamus, emergency motion for

temporary relief, and motion to file confidential mandamus record under seal. We GRANT the

emergency motion for temporary relief and STAY the trial court’s March 29, 2019 discovery

order. This stay shall remain in effect until further order of this Court.

       We GRANT the motion to file confidential mandamus record under seal and DIRECT

the Clerk of this Court to file under seal in paper form the documents tendered to the Court for in

camera inspection. TEX. R. APP. P. 9.2(c)(3) (“Documents filed under seal, subject to a motion

to seal, or to which access is otherwise restricted by law or court order must not be electronically

filed.”). These documents shall remain under seal until further order of this Court.

       We request that the real party in interest and respondent file their responses, if any, to the

petition for writ of mandamus by April 29, 2019.
/s/   ERIN A. NOWELL
      JUSTICE